Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses a control system configured to execute a safing mode sequence for a spacecraft, the control system comprising a memory coupled to the one or more processors, the memory storing data into a database and program code that, when executed by the one or more processors, causes the control system to: instruct the spacecraft to enter a safing mode, wherein the spacecraft revolves in an orbit around the celestial body; in response to entering the safing mode, determine a current attitude of the spacecraft is unknown and instruct the one or more actuators to rotate the spacecraft about a rotational axis as recited in claim 1, 9, and 17.
The closest prior arts of record are Nehrenz et al. (“On the Development of Spacecraft Operating Modes for a Deep Space CubeSat”), Soat (“Architecture of attitude Determination and Control Subsystem in Consideration of Mode Sequences for Micro Dragon Satellite by Using SysML”, and Bigelow (“Attitude Determination and Control, on board Computing, & Communication Subsystems Design for CubeSat Mission’’). None of Nehrenz, Soat, and Bigelow individually or in combination lacks to disclose or render obvious a spacecraft control system by determining the current attitude of the spacecraft is unknown. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642